DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
The previous reply was given a Notice of Non-Compliant Amendment for adding a feature to the pending claims that was part of a non-elected species. Applicant has amended the claim to replace “a circuit board” with “control circuitry.” Applicant points to fig. 7 and paras. 29–30 of the submitted specification as showing this feature in the elected embodiment.
After review, the Office finds that other features related to the previous amendment, which remain in the pending claims, still draw from non-elected species.
Applicant is presumably referring to control button 22 from the specification and figures. However, the specification makes clear that this control feature is a part of the exterior surface of the garment (see fig. 1), and not the battery holder (where it is shown as 174/176 in figs. 10 and 11 showing the non-elected embodiment).
However, given other aspects of the application as it currently is, the Office finds it most appropriate to address this issue with a § 112, first paragraph, rejection, as explained below.
The Office also failed to fully assess the species election. Claim 11, for example, claims a cord, a cord connector terminal, and a holder connector terminal, but these are only a part of the non-elected embodiment (mentioned in para. 36 discussing figs. 10 and 11).
Given all of this, as well as the lack of any no prior art rejection against the claims, it makes too much sense to consider the species restriction withdrawn, and therefore, claims 12 and 14 are rejoined for examination.

Claim Rejections — 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–22, 29, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, first, “the battery holder including control circuitry” (lns. 5–6), which is a part of the second embodiment shown in figs. 8–11. Second, the claim recites “a user input member coupled to the garment body” (2nd-to-last line), which is part of the first embodiment shown in figs. 1–7. The Office is open to persuasion, but does not see adequate support for such similar features on both the battery holder and the garment body, and therefore the claim seems to be reciting new matter. Claim 29 has the same limitations and issue.
The cord, cord connector terminal, and holder connector terminal of claim 11; the strap of claim 12; and the “a selector” of claim 14 also borrow from the second embodiment, and therefore also seems to be new matter as combined with the first embodiment.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “an outer housing.” However, claim 1 as amended recites “a housing” (ln. 10), which renders the claim unclear and appears to be the same element. The Office recommends that Applicant amend claim 9 to simply recite “the housing.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 29 July 2021, with respect to the § 112, second paragraph, rejection of claims 1, 17, 18, 20, 21, 29, and 30 have been fully considered and are persuasive. The Office finds Applicant’s evidence of the knowledge of one of ordinary skill in the art adequate to show that one of ordinary skill in the art would understand the claim. The § 112, 2nd paragraph, rejections of claims 1, 17, 18, 20, 21, 29, and 30 have been withdrawn. 

Allowable Subject Matter
Claims 1–22, 29, and 30 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112, 1st and 2nd paragraphs, set forth in this Office action.

With respect to the newly added limitation directed to control circuitry on the battery holder, Hoffman (US Pat. 4,279,255) discloses batteries 18 placed within a battery holder 25 which has control circuitry 20 thereon. Yeung (US Pat. 6,078,025) also discloses a controller that holds battery cells (col. 3, lns. 1–11).
With respect to the battery pack housing that is external to Aaron (US Pat. 3,392,264) discloses a battery (28) attached and rather exposed inside a battery holder (27), but this battery holder does not truly have a cavity, which would be formed by walls surrounding at least three, and more ideally five, sides. Of some interest, Aaron discloses said battery holder placed within a compartment (24).
Other than this, the prior art of heated garments does not show batteries or a battery pack with a portion or housing that ever lies exterior to a battery holder into which it is inserted. Furthermore, one of ordinary skill in the art would have been averse to modifying a heated garment battery such that it would have a housing that, when attached to a battery holder, is external to it, since this exposes it.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761